Citation Nr: 0817833	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-36 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision denying 
the veteran's claim for service connection for hypothyroidism 
and an October 2006 rating decision granting a 30 percent 
disability rating for the veteran's PTSD.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD is addressed in the REMAND portion of the decision 
below and is accordingly REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received in September 2007, the veteran 
withdrew his appeal for service connection for 
hypothyroidism. 


CONCLUSION OF LAW

There are no remaining allegations of error of fact or law 
for appellate consideration with respect to the claim of 
entitlement to service connection for hypothyroidism, and the 
veteran's appeal is therefore dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement received in September 2007, the veteran 
indicated in writing that he wished to withdraw his appeal 
for service connection for hypothyroidism.  VA regulation 
provides for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204.  

Because the veteran has withdrawn this claim, there is no 
allegation of error of fact or law with respect to this 
claim.  Therefore, dismissal of the veteran's appeal for 
service connection for hypothyroidism is the appropriate 
action.  See 38 U.S.C.A. §  7105(d).  


ORDER

The appeal of the claim for service connection for 
hypothyroidism is dismissed.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision is 
issued, the veteran or his or her representative must file a 
timely notice of disagreement (NOD).  So long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran's claim of entitlement to service connection for 
PTSD was granted by an October 2006 rating decision, and a 30 
percent rating was assigned.  

In a statement submitted in September 2007, the veteran 
indicated he would like to appeal the 30 percent rating he 
had received for his PTSD claim.

No special wording is required for a NOD, and the veteran 
clearly conveyed his wish to appeal his PTSD rating in his 
September 2007 statement.  As such, the veteran's September 
2007 statement serves as a NOD for the issue of entitlement 
to a rating in excess of 30 percent for PTSD.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  However, the veteran has not been 
provided with an SOC on this issue and should be provided 
with one.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, if the 
veteran wishes to perfect his appeal to the Board, he must 
file a timely substantive appeal after receiving his SOC.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, this matter is REMANDED for the following 
action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to a rating in excess of 30 
percent for PTSD.  The veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


